In a proceeding to review assessments on real property situated in the town of Mamaroneeb, Westchester County, order denying the appellants’ motion to quash the writ of certiorari herein affirmed, with $10 costs and disbursements, and appellants’ time to mabe their return to the writ is extended until ten days from the entry of the order hereon. An earlier proceeding was commenced, within the time prescribed by section 291 of the Tax Law, by the presentation of a petition .to the court within thirty days after the final completion and filing of the assessment roll. That proceeding was defective by reason of the failure to include the Town Assessor as a party thereto, as required by section 7-a of the West Chester County Tax Act. (L. 1923, ch. 565; People ex rel. Galderazzo V. 8finer, 270 App. Div. 1019.) However, under section 23 of the Civil Practice Act, the respondents were entitled, within a year after the dismissal - of that proceeding, to institute the instant proceeding, since the prior proceeding had not been dismissed on the merits. (Gaines v. City of New York, 215 N. Y. 533; and see People ex rel. Wheeler v. Neafsey, 142 Mise. 692; People ex rel. Lehigh Valley B. W. Co. v. Clover, 174 Mise. 888; People ex rel. Jefferson Hotel Corp. v. Woodward, 178 Mise. 397.) Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.